TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-01-00687-CR
NO. 03-01-00688-CR

NO. 03-01-00689-CR

NO. 03-01-00690-CR



Michael Badnarik, Appellant

v.


The State of Texas, Appellee





FROM THE COUNTY COURT AT LAW NO. 5 OF TRAVIS COUNTY

NOS. 578370, 578371, 578372 & 578373

HONORABLE GISELA D. TRIANA, JUDGE PRESIDING





On appeal by trial de novo, the county court at law found appellant Michael Badnarik
guilty of operating a passenger car on a public highway without a valid registration insignia, (1)
operating a motor vehicle without a valid driver's license, (2) failing to furnish evidence of financial
responsibility, (3) and operating a motor vehicle without a valid inspection certificate. (4)  The court fined
appellant $200 in each case.
Appellant represents himself on appeal, as he did at trial.  His brief on appeal was
originally due February 25, 2002.  On appellant's motion, the time for filing was extended to April
11, 2002.  When no brief was filed and no further extension of time was requested, these appeals
were set for submission on July 8, 2002.  Appellant was notified of the date of submission and told
that he could file a brief at any time before that date.  No brief has been tendered for filing.  See Tex.
R. App. P. 38.8(b)(4) (consideration of appeal without briefs).
We have examined the records and find no fundamental error or other matter that
should be considered in the interest of justice.  The judgments of conviction in Travis County cause
numbers 578370 (our cause number 03-01-687-CR), 578372 (our cause number 03-01-689-CR) and
578373 (our cause number 03-01-688-CR) are affirmed.  The judgment of conviction in Travis
County cause number 578371 (our cause number 03-01-690-CR) erroneously recites that appellant
was convicted of "no Texas registration."  The judgment in that cause is modified to reflect a
conviction for operating a motor vehicle without a valid inspection certificate and is affirmed as
modified.


  
				David Puryear, Justice
Before Justices Kidd, Patterson and Puryear
Affirmed in Cause Numbers 03-01-687-CR, 03-01-688-CR & 03-01-689-CR;
Modified and, as Modified, Affirmed in Cause Number 03-01-690-CR

Filed:   July 26, 2002

Do Not Publish
1.        Tex. Transp. Code Ann. § 502.404 (West 1999).
2.        Tex. Transp. Code Ann. § 521.025 (West 1999).
3.         Tex. Transp. Code Ann. § 601.053 (West 1999).
4.        Tex. Transp. Code Ann. § 548.602 (West Supp. 2002).